Case 2:18-CV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 1 of 10 Page|D #: 84

F,XECU']`[ON COI’Y

SETTLEMENT AGREEMENT & RELEASE OF WAGE AND IIOUR CLAIMS

TI‘IIS SETTLEMENT ACREEMENT (collectively with its Ex'hibits, the “FLSA
Scttlement Agreement") is made as of this ___ day of Septcmber, 2018, by and among WALTER
J. VASQUEZ (“Vasquez”), WESTBURY MANOR ENTERPRISES, INC., a Ncw York
Corporation (“Westbury Manor”), JERRY SCOTTO (“Scot'to”), and JOAQUIN GREGORl()
(“Gregorio”). Westbnry Manor, Scotto and Grcgorio are collectively referred to as the Westbuty
Manor Parties. Vasqjuez, Westbury Manor, Scotto and Gregorio are individually referred to as a
“Party” and collectively as the “Partles."

WHEREAS, on or about _J_ai_,_i_iinr_v §_§,,_,Z,Q___]M§ Vasquez filed an action against the Westbury
Manor Parties in the Unitcd States Distn`ct Court for the Eastcrn Distriet of New York captioned,
WA`LTER J. VASQUEZ v. WESTBURY MANOR ENTERPRISES, INC., JERRY SCOTTO and
.`IOAQUIN GREGORIO, bearing Docl<et Nuniber l:lS-CV-350(JFB`)(AK_T) (the “Aetion"),
alleging various violations the Fair Labor Standa'rds Act, 29 U.S.C. § 201, el seq. (t'he “.FLSA”)_,
the Ncw York Labor flaw (the “NYL`L”), and similar New York State wage and hour laws, among
other claims;

WHEREAS, the Wcstbury Manor Parties have filed an A_nswer and Aff'irmative De.t`enses
to Vasquez’s Complaint in the Action with the Court, denying the allegations in the Complairit
and denying Vasquez’s entitlement to any relief whatsoever against the Wcstbur.y Manor Panies;

\VHEREAS, in order to avoid further legal expenses and risks, and to effectuate a final
and complete settlement and release of all clainis, i'iglits, obligations, actions, causes of action,
disputes and matters in controversy between and among the Parties arising out of or in any way
related to the Action, the Parties desire to resolve all their disputes for economic reasons and
expressly acknowledge that this FLSA Set`tlement Agreement shall not constitute any admission
ot` wrongdoing by any Party; and

WHEREAS, the Parties, all of whom have received independent legal advice in this matter,
wish to settle this matter in a manner that will obviate the need for arbitration or other
administrative or Court litigation between the Parties to this FLSA Settlement Agreement and will
preclude the bringing of any claim, cause, proceeding or action against any and all of them by
providing Plain.tiffs with an amount of money that will recompense Plaintiffs for any and all of
their alleged claims, costs, and attorneys’ fees; and

WHEREAS, the Parties have negotiated in good faith and at arms-length to reach an
acceptable settlement that constitutes a fair and reasonable compromise of Vazquez’s claims and
the Westbury Manor Parties’ defenses; and

NOW, THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and Valuable eonsideration, thc receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

i00136044;1}

Case 2:18-cV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 2 of 10 Page|D #: 85

l`:`.XE.CU'l'.`ION ()OPY
l. Recitals. The preceding recital paragraphs are incorporated into and form a

part of this FLSA Settlcnient Agreenient.
2. Sctt|uinunl l’avini~nl Annmm. In exchange for the Releascs and Covenant

 

Not to Sue set forth in paragraph 6 below, Westbury Ma'nor shall pay Vasquez $3],299.75 in full,
tinal and complete settlement of any and all claims and disputes relating to or arising from
Vasquez’s claims under the FLSA or the NYLL, or any similar claim he has or may have, known
or unknown pursuant to wage and hour laws (the “FLSA Settlement Ainount"). The FLSA
Settlement Amount includes all costs, liens, disbursements, and attorney fees. The FLSA
Se`ttlement Amount shall be distributed as follows:

(a) To Vasqucz the total gross sum of $l 9,866.75 (subject to withholdings) to be reported
on IRS for WZ;

(b) To the Akin Law Group $1,533.00 for costs, t`ees, and disbursements incurred by Akin
Law Group, PLI..C, and S9,900.00 payable to Akin Law Group, PLLC as attorneys‘
l"ees for a total ot`$l 1,433.00 (all payments to the Akin I.aw Group shall be reported
on Box 14 of IRS Form 1099).

The payments listed in paragraphs Z(a) and 2(b) above shall be due within thirty (30`) calendar days
ofthe date the Court approves of the ,F-LSA Sett`lemcnt Agreemcnt.

3. Default & Notice to Cure. I_f the `FLSA Scttlement Payment is not received within
thirty (30) calendar days of the Court’s approval of thc FLSA Scttler.ncnt Agreernent, Vasquez’s
counsel shall notify the Westbury Manor Parti es and their counsel ot`the default by first class mail
and email to the addresses set forth in paragraph 12, below, with a copy via entail to
jbj§_n;t_i_l;.~,_(g:q_|t_l_§i_iat_:i_i__i_i_:_n_i:griggs The Westbury Manor Partics will then have a five (5) business day
grace period to pay the FLSA Settlement An_ioun_t. It` any amount due remains unpaid aiter five (5)
business days from the date of such notice, thc tiill unpaid balance of the FLSA Settlement Amount
shall become due and payable immediately

4. Indemnification.

(a) Vasquez expressly agrees that he shall be solely responsible for payment of any and
all required fcderal, state and local taxes resulting from payment of the FLSA Settlement
Amount paid via form 1099. Ncither the Westbury Manor Partics nor any of the Re`leasccs
(as defined below) shall be liable for any such taxes or for any assessments, penalties or
interest associated therewith and Vasqucz shall indemnify and hold harmless the Releasees
to the fullest extent permitted by law, including the payment of any damages, pcnalties,
interest, attorneys’ fees and/or judgments that may bc incurred by the Westbury Manor
Parties and/or the Releasces resulting from payments under this FLSA Settlement
Agreement,

(b) Nothing in this FLSA Settlemcnt A_greement is intended to constitute tax advice
and Vasqucz acknowledges that he has been advised to consult with an accountant and/or

tax attorney with respect to such matters All Pariies represent that they have not received,
{<\0136044,-1}
Page 2 of l 0

Case 2:18-cv-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 3 of 10 Page|D #: 86

EXECUTIO.N COPY

and shall not rely on, advice or representations from other Partics or thc other Partics’
agents conceming the tax treatment of payments under federal, state or local law. To the
extent that this FLSA Settlement Agrccment, or any ot` its attachments, is interpreted to
contain or constitute advice regarding any federal, state or local tax issue_, such advice is
not intended or written to bc used, and cannot be ued, by any person for the purpose of
avoiding any tax liability or penalties

(_c) Vazquez represents that he is not eligible for Medicarc payments and has no claims,
nor has he made elairns, for medical expenses against the Westbury Mano_r Parties.

(d) To the extent applicable, it is intended that this E`LSA Settlement Agreement
comply with the provisions of Section 409A ofthe Intcrnal Revenue Codc ("Seetion 409A")
or provide a basis i`or exemption from such requirements so that none ot` the payments and
benefits described in this FLSA Settlement Agrccinent will be subject to the additional tax
imposed under Section 409A. The FLSA Settlement Agreement will be administered and
interpreted in a manner consistent with this .intent, and any provision that would cause the
FLSA Settlement Agreement to fail to satisfy Section 409A will have no force and effect
until amended to comply therewith (which amendment is to be retroactive to the extent
permitted by Seetion 409A).

5. Nn Adriitiunul Mnncv ()wcd: Vasquez expressly acknowledges that, with
payment of his FLSA Settlement Payment as set forth in paragraph 2 hcrein, he has received all
wages and compensation due to him for all hours Worked including, but not limited to, all wages
earned and/or payable through the date of his execution of this FLSA Settlement Agreement'.
Vasqucz expressly acknowledges that he reported all hours worked to the Westbury M'anor Partics
during his employment and that he is owed no additional wages, wage supplements, payments,
overtime pay, benefits, bonuses or other compensation of any kind (other than the FLSA
Settlement Payrnent set forth herein) by the Westbury Manor Parties or any of the Releasees for
any reason whatsoever.

6. itt-leases & (foveuunt Nnt tn b`nr. Vasquez, and each of his heii's, beneficiaries,
executors, administrators, afriliatcs, representatives, successors, assigns, and insurers, and all those
acting in concert with them hereby irrevocably and unconditionally release and forever discharge
Westbury Manor, and each of its parents, subsidiaries, divisions, affiliates, related eo.rnpanies,
insurers and each of their respective heirs, successors, assigns, present and former officers, agents,
employees, directors, representatives agents, supervisors, and attomeys, including but not limited
to Jerry Scotto and Joaquin Gregorio, all in their corporate and individual capacities (“Releasees”),
of and from (l) any and all claims for damages, sa`laries, wages, compensation, overtime
compensation monetary relief, and any other benefits of any kind, earnings, back pay, liquidated
and other darnages, interest, attorneys’ fees and eosts, for any claim brought, or that could have
been brought under the F air Labor Standards Act (“FLSA”), New York State Labor Law (“NYI.I..~”)
or any similar or related wage and hour laws, regulations or rules; (2) any and all other claims or
causes of action which were asserted or could have been asserted in this Action to recover the
amounts claimed due and owing to Vasquez in this Action. This release does not release the Parlics
from their obligations under this FLSA Settlement Agreement.

{00‘. 36044;1}
Prige 3 ofIU

Case 2:18-cV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 4 of 10 Page|D #: 87

EX ECUTION COPY

7. l)iscnnlilltmnct: c.\|`tlit'- .-\ctinn with Preimlicc. The Partics agree to submit
this FLSA Settlement Agreenient and the Stipulation and Order oi_` Dismissal With Prejudice,
attached hereto as Exhibit A, to effectuate a voluntary dismissal with prejudice of the Aetion
subject to the Court’s approval ot`the settlement. The Parties agree to take whatever additional
steps may be necessary to effectuate the dismissal of the Action with prejudice, In addition, and
simultaneously with the execution of this FLSA Settlement Agreement, the Parties shall make a
joint motion to withdraw the Action with prejudice, and submit the FLSA Settlement Agreement
for Court Approval,

8. Nu ()tht‘§ .Actinn.

(a) Vasquez represents and warrants that there are no actions, claims or proceedings filed
or pending by or on behalf of Vasquez against any of the Westbury Manor Parties. ln the
event that, notwithstanding the representation contained herein, there are other actions,
claims or proceedings against any of the Westbury Manor Parties by or on behalf of
Vasquez, Vasquez agrees that this F’LSA Settlement Agreemcnt constitutes a withdrawal
with prejudice of all other actions, claims or proceedings filed or pending against any ot`
the Westbury Manor .Parties and that Vasqucz shall not be entitled to any monetary relief
or to reinstatement to his employment as the result of such claims, eharges, or
administrative proceeding ]n the event any such complaint, claim, charge, action or
proceeding has been tiled, Vasquez and his attorneys shall tile all documents necessary to
effectuate the dismissal and discontinuance of such proceedings with prejudice

(b) Nothing in this FLSA Settlement Agreement prevents Vusquez from filing a charge of
discrimination with any federal, state or local fair employment practices agency, including
the United States Equal Employment Opportunity Commissicn (“.EEOC"), or cooperating
with or participating in any such proceeding lf Vasquez files or participates in such a
charge of discrimination, however, he understands that by signing this FLSA Settlement
Agreement he is waiving his right to recover any monetary or other relief (including, but
not limited to reinstatement, back pay, front pay, damages and attomeys’ fees) in
connection with any such charges and/or claims.

9. ltc-spouse tn h`uhpnen:t. Vasquez agrees that, in the event he is subpoenaed
by any person or entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to the Westbury M`anor
Parties, his prior employment with any of the Westbury Manor .l.’arties, or 10 any subject matter
relevant to the instant proceedings and the settlement of this matter, Vasquez will within two
business days of receipt of such request provide notice of such request to the Westbury _Manor
Parties pursuant to the notice provision contained in paragraph 12, below, and, it`possible, will
make no disclosure until the Westbury Manor Parties have had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure

10. _\l`n Admis_~;ion ut`l_,ialaility. 'f|j`his FLSA Settlement Agreement and compliance
with this Fl-SA Settlement Agreement shall not be construed as an admission by the `Releasees_, or
as proof of liability of any sort, or of any violation of any statute, regulation, duty, contract, right

1_001.36044-,1 j
}'agc 4 of 10

Case 2:18-cV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 5 of 10 Page|D #: 88

fEXECU'l`ION COPY

or order. Each Party hereto acknowledges that this FLSA Settlement Agrcement has been reached
to compromise and settle disputed claims, and to avoid the future cost of litigation None of the
Parties hereto admit or acknowledge any wrongdoing or liability, Each .Party hereto expressly
agrees that nothing contained in this FLSA Settlement Agreenient may be used by any person in
any proceeding as an admission of liability, or of any faot, or of any wrongdoing of any of the
Parties to this FLSA Settlement Agreement, Nothing contained in this FLSA Settlement
Agreemcnt shall prevent any Party from using the FLSA Settlement Agrecmcnt or any term or
matter referenced therein in any proceeding to enforce the terms hereof or from bringing any claim
arising from a breach hereof

11. Hind inv lilfl'r~et. '_l.`he Pa.rties agree to be bound by this FLSA Settlement Agreerncnt
without limitation, restriction or reservation Anyone who succeeds to the rights and
responsibilities of the Parties, such as their agents, attorneys, servants, employees, directors,
officers, successors, predecessors assigus, insurers, subsidiaries, divisions, shareholders parcnl's,
and affiliates or other person or party who succeeds to the interest thereon accruing of the partics,
shall also bc bound hcreto.

12. Nnt icc-s. Notiees required under this FLSA Settlement Agreement shall be in
writing and shall be deemed given on the third business day following mailing by Unit'ed States
registered mail, retum receipt requested and email transmission thereof Notice hereunder shall
be delivered to:

'l`o Plaintiff:

I,eopo]d Raic, Esq.

AKFN LAW GROUP PLLC
45 Broadway, Suitc 1420
New York, New York 10006
Tel: (2'|2) 825-1400

Fax: (212) 825-1440

Email: Lco@akinlaws.com

To Defendants;

Westbury Manor Enterprises, lnc.
Attention: Jerry Scotto

l 100 Jericho Turnpikc

Westbury, NY 11590
l§§§!l_lv£`d:i.i:__v$.!l>_l__\_t:».'_l_uil_mi_‘_._§¢_>ut

And:

Westbury Manor Enterprises, Inc.
Attention: Joaquin Gregorio
1 100 ]ericho 'I`u.rnpike
Westbury, NY 11590
{0013(,»044;\}
Page 5 of 10

Case 2:18-cv-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 6 of 10 Page|D #: 89

EXECUT[ON COPY

jgl_e-;;ntji_i)§i_rg-_._\_\"_=:.~'._t_ljl nyiynu_i\l _.t'.i_nn

With a copy to:

lane B. Jacobs, Esq.

Kl.EIN ZELMAN ROTHERMEL
JACOBS & SCHESS LLP

485 Madison Avenue, 13th Floor
New York, NY 10022
jbjacobs@l<leinzehnan.com

(212) 935-6020

13v Enforcenbi|itvj. `lf a court of competent jurisdiction determines that any
provision of this FLSA Settlement Agreement is not enforceable in the manner set forth in this
FLSA Settlement Agrcement, the Partics agree that it is their intention that such provision should '
be enforceable to the maximum extent possible under applicable law, and that such provision shall
be reformed to make it enforceable in accordance with the intent of the Parties. lf' any provision
of this FLSA Settlement Agreement is held to be invalid or unenforceable, such invalidation or
unenforceability shall not affect the validity or enforceability of the other portions of this FLSA
Settlement Agreemen`t.

14. >lur\'ivn|iility. All covenants and agreements contained herein shall survive
the execution o'l` this FLSA Settlement Agreement.

15, Iirr-:ieli. The failure of Vasq_uez to comply with the promises contained in
paragraph 4 and/or 6 of this FLSA Settlement Agreement will constitute a substantial and material
breach of this Agreement. The Parties acknowledge that in the event of such abreach or threatened
breach Releasees would be irreparably hanned and, in addition to any other remedies, which they
may have at law or equity, the Releasees shall be entitled to a return of the monies paid pursuant
to paragraph 2 above with the exception of FIVE HUNDRED DOLLARS (3500.00) or such
amount otherwise required by law. Moreover, Vasqttez agrees that the Releasees and/or any of
them may seek, without the necessity of posting a bond, a temporary restraining order and/or
preliminary injunction and/or permanent injunction restraining any such actual or threatened
material breach, which may include, as appropriate, mandatory rel_iet`, as well as any other relief,
which may be available at law or cquity, .in the event of such a breach. In addition, Vasquez will
not be entitled to any payments not yet made pursuant to paragraph 2. The Releasces shall be
entitled to reimbursement for reasonable attorneys’ fees and costs incurred in connection with
obtaining relief due to any such breach or threatened breach in the event the Releasecs prevail in
an action alleging such breach or threatened brcaeh.

16. I-`uIl llnclerslanding and itc-.\sonah|cnt-.ss nl` l"l,h`i\ Settlement Agreenienl. The
Parties acknowledge that they have read this FLSA Settlement Agreement carefully, fully
understand the meaning of the terms of this FLSA Settlement Agreemcnt, have had a full and fair
opportunity to review whatever documentation they requested before execution of this FLSA

Settlement Agreement and are signing this FLSA Settlement Agreement of their own volition,
i00136044;1}
Page 6 of 10

Case 2:18-CV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 7 of 10 Page|D #: 90

EX ECUTION COPY

knowingly and voluntarily Each Party acknowledges and agrees that it entered into this FLSA
Settlement Agreement after full and fair negotiations in which each Party was represented by
counsel, and it shall be deemed effective as of the date set forth above The Parties acknowledge
and expressly agree that the provisions of this FLSA Settlement Agreement are fair, adequate, and
reasonable, are fully satisfactory to each of them and are not unconscionable to their respective
best interest thereon accruing as they perceive those interests

l7. Rt~presentatinns and Warrairtius. Eaeh Party represents and warrants that (i)
they have the power and authority to execute and deliver this FLSA Settlement Agreement and the
releases contemplated herein; (i.i) their execution, delivery, and performance of this FLSA
Settlement Agreement does not and will not contravene the terms of any applicable agree_rnents,
instruments or laws; (iii) they have the power and authority to perform their obligations hereunder;
(iv) they have not assigned or transferred or purported to assign or transfer to any person or entity
all or any portion of any elaim, right, interest or other entitlement which is agreed to be dismissed
or released herein; (v`) the FLSA Settlement Agreement constitutes its legal, valid, and binding
obligation in accordance with its terrns; (vi) in executing this FLSA Settlement Agreement, he or
it has not relied upon any statements or representations not expressly set forth in this FLSA
Settlement Agreement. This paragraph shall survive the delivery of documents and consideration
required hereunder

18. l‘lrrtil'e A"reernent. This FLSA Settlement Agreement is thc complete and
exclusive statement of the entire agreement and understanding between the Parties with respect to
the subject matter hereof No representations, oral or otherwise, express or implicd, other than
those specifically set forth in this FLSA Settlement Agreement have been made by any Party to
the other Party regarding the subject matter of this FLSA Settlement Agreernent. This FLSA
Settlement Agreement supersedes any and all prior understandings_, agreements or discussions
between the :Partie-s. This FLSA Settlement .Agreeinent shall not be sus_pended, waived, terminatcd,
amended or modified in any manner except in a writing signed by all Parties to be bound.

 

 

19. Modifieation of Agrerrmenl. This FLSA Settlement Agreement may not
be changed unless the changes arc in writing and signed by a proper representative of Vasqucz and
the Westbury Manor Parties.

20. Arkrmwled|"crnent. Vasquez and the Westbury Manor _Parties acknowledge that
they have been fully and fairly represented by counsel in this matte_r.

21. Corrstrr:ctinn, No Party, nor any of the Parties’ respective attomcys, shall be
deemed the drafter of this FLSA Settlement Agreement for purposes of interpreting any provision
hereof in any judicial or other proceeding that may arise between them. No language in this FLSA
Settlement Agree_ment shall be presumptively construed in favor of or against any of the Pa.tties to
this FLSA Settlement Agreement based upon who drafted such language In any interpretation cf
this FLSA Settlement Agreernent the masculine, feminine or neutcr pronouns, respectively, shall
include the other genders.

22. (_;ar.-'r-i'niug [.aw and ."lnrisdietinnk This FLSA Settlement Agreement shall be
governed by, construed, enforced and interpreted in accordance with, the laws ol` the State oi:`New
root 360.14 ;1,1
Pugc 7 rJ`/()

Case 2:18-CV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 8 of 10 Page|D #: 91

EXECUTION COPY

York, excluding the conflict of laws principles thereof The Parties hereby agree that the United
States Distriet Court for the Eastern District of New York shall be the sole and exclusive venue
and jurisdiction in connection with any dispute arising under, or in any way relating to, this FLSA
Settlement Agrccment and the Parties hereby irrevocably consent to personal jurisdiction ot` such
court and waive any objection on grounds of lack of personal jurisdiction or based upon the alleged
inconvenience of such forum or venue.

23. Further Assu'rances. The Parties shall take such other actions and execute
such other documents as may be reasonably necessary to effectuate this FLSA Settlement
Agreement and the undertakings made herein.

24. l{t~|t‘:isu Nntil`ii:atinn and \Vithtll‘awal.

(a`) 'fl.`he Westbury Manor Parties advise Vasquez to discuss the terms of this FLSA
Settlement Agreeiuent and release of claims with his legal eounsel. Vasquez
acknowledges that it is his choice to waive any potential claims in return for the
benefits set forth herein and that each Party made this decision after careful
thought, and after an opportunity to consult with their attorneys Vasquez
confirms that he understands the terms of this FLSA Settlement Agreement and
that he is signing this FLSA Settlement Agreemcnt voluntarily.

(b) Vasquez further acknowledges that the only consideration for signing this
FLSA Settlement Agreement is as set forth in this FLSA Settlement Agreement;
that no other promise or other FLSA Settlement Agrccrncnts of any kind have
been made to Vasquez by any person or entity whatsoever to cause Vasquez to
sign this FLSA Settlement Agreernent; that Vasquez is competent to execute
this FLSA Settlement Agrecment; and that Vasqucz has been advised and given
the opportunity to consult advisors, legal and otherwise, of Vasquez’s own
choosing; and that Vasqncz fully understands the meaning and intent of is
FLSA Settlement Agreement.

(c) The Parties represent and acknowledge that in executing this FLSA Settlement
Agreement they do not rely and have not relied upon any representation or
statement made by any of the Parties, nor by any of their agents, representatives
or attorneys, with regard to the subject matter or etf_ect of this FLSA Settlement
Agreernent or otherwise, other than as specifically stated in this written FLSA
Settlement Agreemcnt. "l.`he Parties further declare that in making this FLSA
Settlement Agreement they rely entirely upon their own judgment, belief and
interest and the advice of their counsel.

25. (`.miulcr¢mi'ts; ll`,lcetrmtieallv `l`ransmitted Sit'_n:iturt-s. This FLSA Settlement
Agrcement may be executed in separate counterparts, each of which, when so executed and
delivered, shall be deemed an original, but all of which together shall constitute one and the same
instrument This FLSA Settlement Agreement may also be executed with facsimile, .pdf or
electronic signatures sent by email which shall he deemed to have the same force and effect as

original signatures
[00\36044;1)
I"age d qf]O

Case 2:18-CV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 9 of 10 Page|D #: 92

EXECUTlON COPY

IN WITNESS WHEREOF, the Parties hereto have executed this FLSA Settlement Agreement as

of the date first above written.
j J-"l/"'ir'-"--'" l"” l' . -'- ill m Dated: ig mmi/g

 

iii:iii§¥l._v;§§qusa "

 

.,"'” "‘-

< )9 {/ nasa Q_-/a-/Y_

Jerr§`si’§ni`i{i,`i§riii?ilih£u§H`as authoi-i£€ci
signatory ofWESTBURY MANOR
ENTERPRISES, INC.

  

 

 
  

Dated:_/?_'_/o_’ /6

 

 

(`.irc_i_.’,m'it.i

400135044;1}
Page 9 ofIO

Case 2:18-cV-00350-.]FB-AKT Document 21 Filed 10/11/18 Page 10 of 10 Page|D #: 93

 

EXECU'I`.ION COPY
EXIIIBIT A
UNITED STATES DISTRICT COU'RT
EASTERN DISTRICT OF NEW YORK
-_. -. x
WALTER J VASQUF.Z, 2118-CV-350 (JFB) (AK'I`)
Plaintiff, STIPULATION OF
DISCONT_INUANCE

-against-

WESTBURY MANOR ENTERPRISES, INC.,
JERRY SCOT`I`O and JOAQUIN GREGORIO_,

Det`endants.
_____________________ X

 

IT IS H`ER:EBY STIPULATED AND AGREED, that this action in its entirety,
including but not limited to the F air Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL") claims asserted herein, are hereby dismissed in entirety with prejudice
pursuant to Rule 41(a)(2) of the Federal R'ules of Civil Procedure. This Court shall retain

jurisdiction over the parties’ settlement agreement in this Aetion.

 

AKIN LAW GROUP I’LLC
By: _ _l, ____ f t_ __ z,_ 5 6/
Leopold Rajc, Esq. Jan Jacobs, Esq.
45 Broadway, Suite 1420 I\l n Zelman Rotlie mci Jacobs & Schess LLP
New York, New York 10006 485 Madison Avenue, Suite 1301
(212) 825-1400 ` New York, New York 10022
Atforneysjbr Plaz`n!i/f (2] 2) 935-6020
Al!omeys,]b)"Defendanls
SO OR_DERED

United States Dist:rict Ju_dge

{00l36044;1§
Page 10 of]O

